DETAILED ACTION
Allowable Subject Matter
Claims 1-13 are allowed.  The following is an examiner’s statement of reasons for allowance:  The prior art teach various aerosol/fluid distribution systems such as in United States Patent 4,580,597. United States Patent 4,997,000, United States Patent 6,042,090, United States Patent 6,053,185, and European Patent Application Publication 2,196,250.  These systems are shown has having a primary passage and one or more secondary passages.  The secondary passages have one or more outlet holes for releasing the aerosol/fluid.  Furthermore, the claims are drafted in a standard European claim format as specified in European Patent Guide § 4.2.019.  The prior art do not appear to show an aerosol/fluid distribution system as discussed above where:
the total cross sectional area of the passage into a secondary chamber is smaller than the cross sectional area of each of the primary chamber and the secondary chamber in a plane perpendicular to the general aerosol flow direction, whereby the dimensions of the passages cause a restriction of the aerosol flow from the primary chamber to the secondary chambers, whereby the pressure of the test aerosol in the primary chamber will be higher than the pressure of the test aerosol in the secondary chambers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner , can be reached at (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available only through Private PAIR.  For more information about the PAIR system see https://ppair-my.uspto.gov/pair/PrivatePair.  Call the Electronic Business Center (EBC) at 866-217-9197 if there are questions regarding access to Private PAIR system.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856